


110 HRES 121 EH: A resolution expressing the sense of the

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 121
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		A resolution expressing the sense of the
		  House of Representatives that the Government of Japan should formally
		  acknowledge, apologize, and accept historical responsibility in a clear and
		  unequivocal manner for its Imperial Armed Forces’ coercion of young women into
		  sexual slavery, known to the world as comfort women, during its
		  colonial and wartime occupation of Asia and the Pacific Islands from the 1930s
		  through the duration of World War II.
	
	
		Whereas the Government of Japan, during its colonial and
			 wartime occupation of Asia and the Pacific Islands from the 1930s through the
			 duration of World War II, officially commissioned the acquisition of young
			 women for the sole purpose of sexual servitude to its Imperial Armed Forces,
			 who became known to the world as ianfu or comfort
			 women;
		Whereas the comfort women system of forced
			 military prostitution by the Government of Japan, considered unprecedented in
			 its cruelty and magnitude, included gang rape, forced abortions, humiliation,
			 and sexual violence resulting in mutilation, death, or eventual suicide in one
			 of the largest cases of human trafficking in the 20th century;
		Whereas some new textbooks used in Japanese schools seek
			 to downplay the comfort women tragedy and other Japanese war
			 crimes during World War II;
		Whereas Japanese public and private officials have
			 recently expressed a desire to dilute or rescind the 1993 statement by Chief
			 Cabinet Secretary Yohei Kono on the comfort women, which
			 expressed the Government’s sincere apologies and remorse for their
			 ordeal;
		Whereas the Government of Japan did sign the 1921
			 International Convention for the Suppression of the Traffic in Women and
			 Children and supported the 2000 United Nations Security Council Resolution 1325
			 on Women, Peace, and Security which recognized the unique impact on women of
			 armed conflict;
		Whereas the House of Representatives commends Japan’s
			 efforts to promote human security, human rights, democratic values, and rule of
			 law, as well as for being a supporter of Security Council Resolution
			 1325;
		Whereas the United States-Japan alliance is the
			 cornerstone of United States security interests in Asia and the Pacific and is
			 fundamental to regional stability and prosperity;
		Whereas, despite the changes in the post-cold war
			 strategic landscape, the United States-Japan alliance continues to be based on
			 shared vital interests and values in the Asia-Pacific region, including the
			 preservation and promotion of political and economic freedoms, support for
			 human rights and democratic institutions, and the securing of prosperity for
			 the people of both countries and the international community;
		Whereas the House of Representatives commends those
			 Japanese officials and private citizens whose hard work and compassion resulted
			 in the establishment in 1995 of Japan’s private Asian Women’s Fund;
		Whereas the Asian Women’s Fund has raised $5,700,000 to
			 extend atonement from the Japanese people to the comfort women;
			 and
		Whereas the mandate of the Asian Women’s Fund, a
			 government-initiated and largely government-funded private foundation whose
			 purpose was the carrying out of programs and projects with the aim of atonement
			 for the maltreatment and suffering of the comfort women, came to
			 an end on March 31, 2007, and the Fund has been disbanded as of that date: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Government of Japan—
			(1)should formally
			 acknowledge, apologize, and accept historical responsibility in a clear and
			 unequivocal manner for its Imperial Armed Forces’ coercion of young women into
			 sexual slavery, known to the world as comfort women, during its
			 colonial and wartime occupation of Asia and the Pacific Islands from the 1930s
			 through the duration of World War II;
			(2)would help to resolve recurring questions
			 about the sincerity and status of prior statements if the Prime Minister of
			 Japan were to make such an apology as a public statement in his official
			 capacity;
			(3)should clearly and
			 publicly refute any claims that the sexual enslavement and trafficking of the
			 comfort women for the Japanese Imperial Armed Forces never
			 occurred; and
			(4)should educate
			 current and future generations about this horrible crime while following the
			 recommendations of the international community with respect to the
			 comfort women.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
